Name: Commission Regulation (EEC) No 2657/88 of 25 August 1988 amending for the fourth time Regulation (EEC) No 2707/86 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 8 . 88 Official Journal of the European Communities No L 237/ 17 COMMISSION REGULATION (EEC) No 2657/88 of 25 August 1988 amending for the fourth time Regulation (EEC) No 2707/86 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines define those terms in conjunction with the Member States concerned, those time limits should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2253/88 (2), and in particular Article 72 (5) thereof, Whereas point (b) of the first paragraph of Article 9 of Commission Regulation (EEC) No 2707/86 (3), as last amended by Regulation (EEC) No 575/88 (4), provides that for a transitional period expiring on 31 August 1988 an expression other than 'methode champenoise' may be used to describe that production method and the second paragraph of Article 9 stipulates that the Commission is to decide before 31 August 1988 on one or more terms to apply throughout the Community for use in conjunction with and subsequently instead of the expression 'methode champenoise' ; Whereas, following requests by certain Member States and in order to allow the Commission sufficient time to HAS ADOPTED THIS REGULATION : Article 1 In point (b) of the first paragraph of Article 9 and in the second paragraph of that Article of Regulation (EEC) No 2707/86, the date '31 August 1988' is replaced by '31 December 1988 '. Article 2 This Regulation shall enter into force on 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p . 1 . 0 OJ No L 198 , 26. 7. 1988 , p. 35. 0 OJ No L 246, 30. 8 . 1986, p. 71 . (4) OJ No L 56, 1 . 3 . 1988 , p . 22.